UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RONALD OCASIO,
                                Movant,                        20 Civ. 9733 (JPC)

                    -against-                                    95 Cr. 942 (JPC)
 UNITED STATES OF AMERICA,                                           ORDER
                                Respondent.


JOHN P. CRONAN, United States District Judge:

       On April 28, 2021, the Court received the attached letter in the mail from Mr. Ocasio.

The Court respectfully reminds Mr. Ocasio that he should not mail anything directly to Chambers

and should communicate with the Court through his attorney.

       SO ORDERED.

 Dated:   April 28, 2021
          New York, New York

                                                          JOHN P. CRONAN
                                                       United States District Judge
